Title: Capel & Osgood Hanbury to John Parke Custis, 20 August 1765
From: Capel & Osgood Hanbury
To: Custis, John Parke



Esteemd Friend
London Augt 20. 1765

It gives us a real concern that we are not favourd wth any part of thy Crops ⅌ the Hanbury this Summer—we assure thee that all possible Care should be taken by us to make the most of it & we flatter ourselvs that we can & do render as good Accots Sales as any Mercht at this Port for Tobacco of the same quality sold at the same time—as we have not had a line from thee shall not now add farther then to say that we hope shall not another Year be without some of thy favours. We are wth Esteem Thy Assurd Friends

C. & O. Hanbury

